 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.2


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW. THIS WARRANT AND SUCH
SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE PLEDGED, TRANSFERRED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR DELIVERY OF AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT
OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER THE ACT.






ZYNEX MEDICAL HOLDINGS, INC.




Warrant for the Purchase of Shares of
Common Stock


Date: October 18, 2006


No. [Insert #]
 
429,867 Shares





FOR VALUE RECEIVED, ZYNEX MEDICAL HOLDING, INC., a Nevada corporation (the
“Company”), hereby grants to Ascendiant capital group, llc. its designee or its
permitted assigns, subject to the terms and conditions set forth herein, the
right to purchase from the Company, Four Hundred Twenty Nine Thousand Eight
Hundred Sixty Seven (429,867) fully paid and non-assessable shares of common
stock of the Company.
 
For purposes of this Warrant, (i) said common stock of the Company, is referred
to as the “Common Stock,” (ii) the shares of the Common Stock purchasable
hereunder or under any other Warrant (as defined below) are referred to as the
“Warrant Shares;” (iii) the aggregate purchase price payable for the Warrant
Shares purchasable hereunder is referred to as the “Aggregate Warrant Price”
(initially $167,648.13, subject to adjustment as provided herein); (iv) the
price payable (initially $0.39 per share subject to adjustment as provided
below) for each of the Warrant Shares issuable hereunder is referred to as the
“Per Share Warrant Price;” (v) this Warrant issued as of the date hereof and all
warrants hereafter issued in exchange or substitution for this Warrant is
referred to as the “Warrant” and (vi) the holder of this Warrant is referred to
as the “Holder.”
 

 
 
 
 

--------------------------------------------------------------------------------

 

1. Exercise of Warrant.
 
(a) This Warrant may be exercised by Holder, in whole or in part, at any time,
or from time to time, for a period of five years from the date hereof by the
surrender of this Warrant (with the subscription form at the end hereof duly
executed) at the address set forth in Section 10(a) hereof, together with proper
payment of the Aggregate Warrant Price, or the proportionate part thereof if
this Warrant is exer-cised in part, with payment for the Warrant Shares made by
certified or official bank check payable to the order of the Company.
 


(b) If this Warrant is exercised in part, this Warrant must be exercised for a
number of whole shares of the Common Stock and the Holder is entitled to receive
a new Warrant covering the Warrant Shares that have not been exercised and
setting forth the proportionate part of the Aggregate Warrant Price applicable
to such Warrant Shares. Upon surrender of this Warrant, the Company will (i)
issue a certificate or certificates in the name of the Holder for the largest
number of whole shares of the Common Stock to which the Holder shall be entitled
and, if this Warrant is exercised in whole, in lieu of any fractional share of
the Common Stock to which the Holder shall be entitled, pay to the Holder cash
in an amount equal to the fair value of such fractional share (determined in
such reasonable manner as the Board of Directors of the Company shall
determine), and (ii) deliver the other securities and properties receivable upon
the exercise of this Warrant, or the proportionate part thereof, if this Warrant
is exercised in part, pursuant to the provisions of this Warrant.
 
2. Reservation of Warrant Shares. The Company agrees that it shall at all times
have authorized and in reserve, and shall keep available, solely for issuance
and delivery upon the exercise of this Warrant, the shares of the Common Stock
and other securities and properties as from time to time shall be receivable
upon the exercise of this Warrant, free and clear of all restrictions on sale or
transfer, other than under Federal or state securities laws, and free and clear
of all preemptive rights and rights of first refusal.
 
3. Certain Adjustments. The number of and kind of securities purchasable upon
exercise of this Warrant and the Per Share Warrant Price shall be subject to
adjustment from time to time as follows:
 
(a) Certain Dilutive Issuances.
 
Special Definitions. For purposes of this Section 3, the following definitions
apply:
 
(i) “Options” shall mean rights, options, or warrants to subscribe for, purchase
or otherwise acquire either Common Stock or Convertible Securities (defined
below).
 
(ii) “Original Issue Date” shall mean the date hereof.
 
(iii) “Convertible Securities” shall mean any evidences of indebtedness, shares
or other securities convertible into or exchangeable for common stock of
Company.
 

 
 
 
 

--------------------------------------------------------------------------------

 

(iv) “Additional Shares of Common Stock” shall mean all shares of common stock
issued (or, pursuant to Section 3(c) below deemed to be issued) by the Company
after the Original Issue Date, other than shares of common stock issuable or
issued:
 
A. upon the exercise or conversion of exercisable securities or Convertible
Securities outstanding as of the Original Issue Date;
 
B. upon exercise of stock options to officers, directors, employees or
consultants of The Company pursuant to stock option or stock purchase plans or
agreements on terms approved by the Board of Directors of the Company;
 
C. as stock splits or subdivisions or stock dividends in respect of which the
Per Share Warrant Price is adjusted pursuant to Section 3(e) or Section 3(f);
 
D. in connection with any joint venture approved by the Board of Directors of
the Company;
 
E. to vendors in payment of normal and customary fees or in settlement of
outstanding accounts payable in an aggregate amounts not to exceed 1% of the
Company’s outstanding Common Stock (measured as of the Original Issue Date and
each anniversary date thereof) in each 12 month period following the Original
Issue Date, provided that any such Additional Shares of Common Stock must be
valued, as of the day such Additional Shares of Common Stock are issued or
deemed to be issued, at or above the market price of the Company’s Common Stock
on the day of issuance,
 
F. in connection with an acquisition by the Company of the securities, assets or
business of another company; or
 
G. in connection with sales of shares of Common Stock or Convertible Securities
by the Company.
 
(b) No Adjustment of Per Share Warrant Price. Any provision herein to the
contrary notwithstanding, no adjustment in the Per Share Warrant Price shall be
made in respect of the issuance of Additional Shares of Common Stock unless the
consideration per share is less than the applicable Per Share Warrant Price in
effect on the date of, and immediately prior to such issue.
 
(c) Deemed Issue of Additional Shares of Common Stock. In the event that the
Company at any time or from time to time after the Original Issue Date shall
issue any Options or Convertible Securities or shall fix a record date for the
determination of holders of any class of securities then entitled to receive any
such Options or Convertible Securities, then the maximum number of shares (as
set forth in the instrument relating thereto without regard to any provisions
contained therein designed to protect against dilution) of common stock issuable
upon the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the exercise of such Options for Convertible Securities and
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of
 

 
 

--------------------------------------------------------------------------------

 

business on such record date, provided further that in any such case in which
Additional Shares of Common Stock are deemed to be issued:
 
(i) no further adjustments in the Per Share Warrant Price shall be made upon the
subsequent issue of Convertible Securities or shares of Common Stock upon the
exercise of such Options or conversion or exchange of such Convertible
Securities;
 
(ii) if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase or decrease in the consideration
payable to the Company, or increase or decrease in the number of shares of
Common Stock issuable, upon the exercise, conversion or exchange thereof, the
Per Share Warrant Price computed upon the original issue thereof (or upon the
occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease insofar as it
affects such Options or the rights of conversion or exchange under such
Convertible Securities;
 
(iii) upon the expiration of any such Options or rights, the termination of any
such rights to convert or exchange or the expiration of any Options or rights
related to such Convertible Securities or exchangeable securities, the Per Share
Warrant Price, to the extent in any way affected by or computed using such
Options, rights or Convertible Securities or Options or rights related to such
Convertible Securities, shall be recomputed to reflect the issuance of only the
number of shares of Common Stock (and convertible or exchangeable securities
that remain in effect) actually issued upon the exercise of such Options or
rights, upon the conversion or exchange of such Convertible Securities or upon
the exercise of the Options or rights related to such Convertible Securities;
 
(d) Adjustment of Per Share Warrant Price Upon Issuance of Additional Shares of
Common Stock. In the event that the Company, at any time after the Original
Issue Date, shall issue Additional Shares of Common Stock without consideration
or for a consideration per share less than the Per Share Warrant Price in effect
on the date of and immediately prior to such issue (a “Dilutive Transaction”),
then and in such event, the Per Share Warrant Price shall, automatically and
without further action, be reduced to an amount determined by multiplying the
Per Share Warrant Price then in effect by a fraction:
 
(i) the numerator of which shall be (X) the number of shares of Common Stock
outstanding immediately prior to the Dilutive Transaction (excluding treasury
shares but including all shares of Common Stock issuable upon conversion,
exchange or exercise of any outstanding shares of Convertible Securities or
Options) plus (Y) the number of shares of Common Stock which the net aggregate
consideration received by the Company for the total number of such additional
shares of Common Stock so issued in the Dilutive Transaction would purchase at
such Per Share Warrant Price then in effect (prior to such adjustment); and
 
(ii) the denominator of which shall be (X) the number of shares of Common Stock
outstanding immediately prior to the Dilutive Transaction (excluding treasury
shares but including all shares of Common Stock issuable upon conversion,
exchange or exercise of any outstanding shares of Options or Convertible
Securities), plus (Z) the number of such additional shares of Common Stock so
issued in the Dilutive Transaction.
 

 
 
 

--------------------------------------------------------------------------------

 

          (e) Stock Dividends, Subdivisions and Combinations. In case the
Company shall hereafter (i) pay a dividend or make a distribution on its capital
stock in shares of Common Stock (ii) subdivide its outstanding shares of Common
Stock into a greater number of shares, (iii) combine its outstanding shares of
Common Stock into a smaller number of shares or (iv) issue by reclassification
of its Common Stock any shares of capital stock of the Company, the securities
purchasable upon the exercise of this Warrant shall be proportionately adjusted
and the Per Share Warrant Price shall be adjusted to be equal to a fraction, the
numerator of which shall be the Aggregate Warrant Price and the denominator of
which shall be the number of shares of Common Stock or other capital stock of
the Company that the Holder would have owned immediately following such action
had such Warrant been exercised immediately prior thereto. An adjustment made
pursuant to this Subsection 3(b) shall become effective immediately after the
record date in the case of a dividend or distribution, and shall become
effective immediately after the effective date in the case of a subdivision,
combination or reclassification.
 
(f) Reclassification, Reorganization and Consolidation. In case of any capital
reclassification or reorganization, or any consolidation or merger to which the
Company is a party other than a merger or consolidation in which the Company is
the continuing corporation, or in case of any sale or conveyance to another
entity of all or substantially all of the assets of the Company, or in the case
of any statutory exchange of securities with another corporation (including any
exchange effected in connection with a merger of a third entity into the
Company, the Holder of this Warrant shall have the right thereafter to receive
on the exercise of this Warrant the kind and amount of securities, cash or other
property which the Holder would have owned or have been entitled to receive
immediately after such reorganization, reclassification, consolidation, merger,
statutory exchange, sale or conveyance had this Warrant been exercised
immediately prior to the effective date of such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
and in any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Section 3 with respect to the
rights and interests thereafter of the Holder of this Warrant to the end that
the provisions set forth in this Section 3 shall thereafter correspondingly be
made applicable, as nearly as may reasonably be, in relation to any shares of
stock or other securities or property thereafter deliverable on the exercise of
this Warrant. The above provisions of this Section 3(f) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers,
statutory exchanges, sales or conveyances. The Company shall require the issuer
of any shares of stock or other securities or property thereafter deliverable on
the exercise of this Warrant to be responsible for all of the agreements and
obligations of the Company hereunder. Notice of any such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
and of said provisions so proposed to be made, shall be mailed to the Holders of
the Warrants not less than 20 days prior to the anticipated closing of such
event. A sale of all or substantially all of the assets of the Company for a
consideration consisting primarily of securities shall be deemed a consolidation
or merger for the foregoing purposes.
 
(g) No adjustment in the Per Share Warrant Price shall be required unless such
adjustment would require an increase or decrease of at least $0.01 per share of
Common Stock, provided, however, that any adjustments which by reason of this
Subsection 3(g) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment; provided, further, however, that
adjustments shall be required and made in accordance with the provisions of this
Section 3 (other than this Subsection 3(d)) not later than
 

 
 
 

--------------------------------------------------------------------------------

 

such time as may be required in order to preserve the tax-free nature of a
distribution (if any) to the Holder of this Warrant or Common Stock issuable
upon the exercise hereof. All calculations under this Section 3 shall be made to
the nearest cent or to the nearest 1/100th of a share, as the case may be.
Anything in this Section 3 to the contrary notwithstanding, the Company shall be
entitled to make such reductions in the Per Share Warrant Price, in addition to
those required by this Section 3, as it in its discretion shall deem to be
advisable in order that any stock dividend, subdivision of shares or
distribution of rights to purchase stock or securities convertible or
exchangeable for stock hereafter made by the Company to its stockholders shall
not be taxable.
 
(h) Whenever the Per Share Warrant Price is adjusted as provided in this Section
3 and upon any modifi-cation of the rights of a Holder of Warrants in accordance
with this Section 3, the Company shall promptly prepare a brief statement of the
facts requiring such adjustment or modification and the manner of computing the
same and cause copies of such certificate to be mailed to the Holder. In
addition, the Company shall issue a certificate signed by the chief financial
officer of the Company setting forth the Per Share Warrant Price and the number
of Warrant Shares in effect after such adjustment or the effect of such
modification, a brief statement of the facts requiring such adjustment or
modification and the manner of computing the same and cause copies of such
certificate to be mailed to the Holder.
 
(i) If the Board of Directors of the Company shall declare any dividend or other
distribution with respect to the Common Stock the Company shall mail notice
thereof to the Holder not less than 20 days prior to the record date fixed for
determining stock-holders entitled to participate in such dividend or other
distribution.
 
(j) If, as a result of an adjustment made pursuant to this Section 3, the Holder
of any Warrant thereafter surrendered for exercise shall become entitled to
receive shares of two or more classes of capital stock or shares of Common Stock
and other capital stock of the Company, the Board of Directors shall in good
faith determine the allocation of the adjusted Per Share Warrant Price between
or among shares or such classes of capital stock or shares of Common Stock and
other capital stock.
 
(k) Upon the expiration of any rights, options, warrants or conversion
privileges with respect to the issuance of which an adjustment to the Per Share
Warrant Price had been made, if such option, right warrant or conversion shall
not have been exercised, the number of Warrant Shares purchasable upon exercise
of this Warrant, to the extent this Warrant has not then been exercised, shall,
upon such expiration, be readjusted and shall thereafter be such as they would
have been had they been originally adjusted (or had the original adjustment not
been required, as the case may be) on the basis of (A) the fact that Common
Stock, if any, actually issued or sold upon the exercise of such rights,
options, warrants or conversion privileges, and (B) the fact that such shares of
Common Stock, if any, were issued or sold for the consideration actually
received by the Company upon such exercise plus the consideration, if any,
actually received by the Company for the issuance, sale or grant of all such
rights, options, warrants or conversion privileges whether or not exercised;
provided, however, that no such readjustment shall have the effect of decreasing
the number of Warrant Shares purchasable upon exercise of this Warrant by an
amount in excess of the amount of the adjustment initially made in respect of
the issuance, sale or grant of such rights, options, warrants or conversion
privileges.
 

 
 
 
 

--------------------------------------------------------------------------------

 

(l) In case any event shall occur as to which the other provisions of this
Section 3 are not strictly applicable but as to which the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles of the
adjustments set forth in this Section 3, then, in each such case, the Board of
Directors of the Company shall in good faith determine the adjustment, if any,
on a basis consistent with the essential intent and principles established
herein, necessary to preserve the purchase rights represented by the Warrants.
Upon such determination, the Company will promptly mail a copy thereof to the
Holder of this Warrant and shall make the adjustments described therein.
 
4. Fully Paid Stock; Taxes. The shares of the Common Stock represented by each
and every certificate for Warrant Shares delivered on the exercise of this
Warrant shall, subject to the Holder’s compliance with the terms hereof, at the
time of such delivery, be duly authorized, validly issued and outstanding, fully
paid and nonassessable, and not subject to preemptive rights or rights of first
refusal on the part of the Company, and the Company will take all such actions
as may be necessary to assure that the par value, if any, per share of the
Common Stock is at all times equal to or less than the then Per Share Warrant
Price. The Company shall pay, when due and payable, any and all Federal and
state stamp, original issue or similar taxes which may be payable in respect of
the issue of any Warrant Share or any certificate thereof to the extent required
because of the issuance by the Company of such security.
 
5. Registration.
 
(a) If the Company proposes to register for its own account or for any
stockholders any of its capital stock or other securities under the Securities
Act of 1933, as amended (the “Act”) in connection with the public offering of
such securities solely for cash (other than a registration relating solely to
the sale of securities to participants in a Company stock plan, or an SEC Rule
145 transaction), the Company shall, at such time, promptly give Holder written
notice of such registration. Upon the written request of Holder given within 20
days after Holder’s receipt of such notice from the Company, the Company shall
use its commercially reasonable best efforts to cause to be registered under the
Act all of the Common Stock that Holder has requested to be registered.
Notwithstanding the foregoing, if the managing underwriter, or the Chief
Executive Officer of the Company in the event of an offering with no
underwriters, determines in good faith that marketing factors require a
limitation of the number of shares to be sold in such registration, then the
managing underwriter or the Chief Executive Officer of the Company, as the case
may be, may exclude shares of Holder from the registration, and the number of
shares that may be included in the registration and the underwriting shall be
allocated to the Company; provided, however, that (i) no exclusion of the
Holder’s shares shall be made unless all other stockholders’ securities are
first excluded, and that (ii) in no event shall the amount of shares of the
Holder included in an offering by the Company of its securities be reduced below
25% of the total amount of securities included in such offering. For the
avoidance of doubt, the Company may terminate a proposed registration in its
entirety at any time.
 
(b) If at any time the shares of Common Stock held by Holder have been
registered under Section 5(a), and if the Company thereafter hereafter lists its
Common Stock
 

 
 
 

--------------------------------------------------------------------------------

 

(and only so long as the class of common stock is so listed) on any national
securities exchange, the Nasdaq Global Market or the Nasdaq Smallcap Market, the
Company shall use its commercially reasonable efforts to keep the Warrant Shares
(or such securities, e.g., Common Stock, into which such Warrant Shares are
ultimately convertible into) authorized for listing on such exchange upon notice
of issuance.
 
6. Investment Intent; Limited Transferability.
 
(a) The Holder represents to the Company, by accepting this Warrant, that it
understands that this Warrant and any securities obtainable upon exercise of
this Warrant have not been registered for sale under Federal or state securities
laws and are being offered and sold to the Holder pursuant to one or more
exemptions from the registration requirements of such securities laws. In the
absence of an effective registration of such securities or an exemption
therefrom, any certificates for such securities shall bear the legend set forth
on the first page hereof. The Holder understands that it must bear the economic
risk of its investment in this Warrant and any securities obtainable upon
exercise of this Warrant for an indefinite period of time, as this Warrant and
such securities have not been registered under Federal or state securities laws
and therefore cannot be sold unless subsequently registered under such laws,
unless an exemption from such registration is available.
 
(b) The Holder, by its acceptance of this Warrant, represents to the Company
that it is acquiring this Warrant and will acquire any securities obtainable
upon exercise of this Warrant for its own account for investment and not with a
view to, or for sale in connection with, any distribution thereof in violation
of the Act. The Holder, by acceptance of this Warrant, agrees that this Warrant
and any such securities will not be sold or otherwise transferred unless (i) a
registration statement with respect to such transfer is effective under the Act
and any applicable state securities laws or (ii) such sale or transfer is made
pursuant to one or more exemptions from the Act and in accordance with the
legend set forth on the first page hereof.
 
(c) Either by reason of such Holder’s business or financial experience or the
business or financial experience of its professional advisors (who are
unaffiliated with and who are not compensated by the Company or any affiliate,
finder or selling agent of the Company, directly or indirectly), such Holder has
the capacity to protect such Holder’s interests in connection with the
transactions contemplated by this warrant. The Holder, by its acceptance of this
Warrant, represents to the Company that that it is able to fend for itself, can
bear the economic risk of its investment, has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in this Warrant, and has had the opportunity to ask
questions and receive answers from the Company regarding its business and
financial condition. Holder also represents it has not been organized for the
purpose of acquiring this Warrant.
 
(d) The Holder has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the Warrants or the exercise of
the Warrants; and (ii) the opportunity to request such additional information
which the Company possesses or can acquire without unreasonable effort or
expense.
 
(e) The Holder is an “accredited investor” within the meaning of Regulation D
under the Act.
 
7. Loss, etc., of Warrant. Upon receipt of evidence satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant, if lost, stolen
or destroyed, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver to the Holder a new Warrant of like date,
tenor and denomination.
 
8. Warrant Holder Not Stockholder. This Warrant does not confer upon the Holder
any right to vote on or consent to or receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, nor any other rights or
liabilities as a stockholder, prior to the exercise hereof; this Warrant does,
however, require certain notices to the Holder as set forth herein.
 
9. Transfer. Holder may transfer this Warrant and any Warrant Shares issuable
upon the exercise hereof to any affiliate or wholly-owned subsidiary or parent
entity or entity under common control of or with Holder; provided, however, that
Holder shall provide the Company with notice promptly following any such
transfer.
 
10. Communication. No notice or other communi-cation under this Warrant shall be
effective or deemed to have been given unless, the same is in writing and is
mailed by first-class mail, postage prepaid, or via recognized overnight courier
with confirmed receipt, addressed to:
 
(a) the Company at 8100 Southpark Way, Suite A-9, Littleton, CO 80210 or other
such address as the Company has designated in writing to the Holder.
 
(b) the Holder at 18881 Von Karman Ave, 16th Floor, Irvine, CA 92612.
 
11. Successors and Assigns. The terms and provisions of this Warrant shall
insure to the benefit of, and be binding upon, the Company, its successors and
assigns.
 
12. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the law of the State of California without giving effect to
the principles of conflicts of law thereof. The Company hereby irrevocably
consents to personal jurisdiction in the state and federal courts of the State
of California and agrees that venue shall be proper in such courts.
 
13. Amendment, Waiver, etc. Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Holder and the Company.
 



 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
President this 18TH day of October, 2006.
 




ZYNEX MEDICAL HOLDINGS, INC.




 By:  /s/ Thomas Sandgaard  
                   Name: Thomas Sandgaard  
 Title:   President and Chief Executive Officer

 
 
 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION (cash)


The undersigned, ___________________, pursuant to the provisions of the
foregoing Warrant, hereby agrees to subscribe for and purchase
____________________ shares of the Common Stock of Zynex Medical Holdings, Inc.
covered by said Warrant, and makes payment therefor in full at the price per
share provided by said Warrant.
 




Dated:_______________       Signature:____________________


Address:______________________











 
 
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT


FOR VALUE RECEIVED _______________ hereby sells, assigns and transfers unto
____________________ (“Transferee”) the foregoing Warrant and all rights
evidenced thereby, and does irrevocably constitute and appoint
_____________________, attorney, to transfer said Warrant on the books of Zynex
Medical Holdings, Inc. By acceptance of the foregoing Warrant, Transferee shall
become a Holder under said Warrant and subject to the rights, obligations and
representations of Holder set forth in said Warrant.
 
 

 
Dated:_______________       Signature:____________________


Address:______________________












PARTIAL ASSIGNMENT


FOR VALUE RECEIVED _______________ hereby assigns and transfers unto
____________________ the right to purchase _______ shares of Common Stock of
Zynex Medical Holdings, Inc. covered by the foregoing Warrant, and a
proportionate part of said Warrant and the rights evidenced thereby, and does
irrevocably constitute and appoint ____________________, attorney, to transfer
such part of said Warrant on the books of Zynex Medical Holdings, Inc. By
acceptance of the proportionate part of foregoing Warrant, Transferee shall
become a Holder under said proportionate part of said Warrant and subject to the
rights, obligations and representations of Holder set forth in said Warrant.
 


Dated:_______________       Signature:____________________


Address:______________________
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------